300 N.Y. 726 (1950)
New York Public Library, Astor, Lenox and Tilden Foundations, Respondent,
v.
City of New York, Appellant, and New York State Employees' Retirement System et al., Respondents.
Court of Appeals of the State of New York.
Argued February 28, 1950.
Decided April 6, 1950
John P. McGrath, Corporation Counsel (Seymour B. Quel, W. Bernard Richland and William E. Walsh of counsel), for appellant.
Robert A. West and E. Sheldon Stewart for plaintiff, respondent.
Nathaniel L. Goldstein, Attorney-General (Samuel A. Hirshowitz and Wendell P. Brown of counsel), for New York State Employees' Retirement System and another, respondents.
Concur: LOUGHRAN, Ch. J., LEWIS, CONWAY, DESMOND, DYE, FULD and FROESSEL, JJ.
Judgment affirmed, without costs; no opinion.